DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ RCE submission filed on November 15, 2022 has been entered.

Status of the Claims
Receipt and entry of Applicants' reply filed on November 15, 2022 is acknowledged.  Claim 1 is amended.  Claims 1, 3-4, and 6-16 are pending and are further examined on the merits in the U.S. National stage application. 


Claim Objection
The following claim is objected to because of the following informality:  
		 
		“the tube” (Claim 16, line 2) should be ‘the circular tube’.    
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	The amended limitation independent Claim 1 (i.e., “an outer diameter of the circular tube is…less than a width of the damping groove”) and the limitations of dependent Claim 15 recite the same feature.  Thus, dependent Claim 15 is not narrower than Claim 1 from which it depends.       
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-9, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US9353746 (Hockliffe et al.; published on May 31, 2016) (HOCKLIFFE) as evidenced by US2003/0053989 (Rinella; published on April 3, 2003) (RINELLA) in view of KR-20000046639A (Choi; published on July 25, 2000) (CHOI) as further evidenced by JPH08232858A (Kobayashi et al.; published on September 10, 1996) (KOBAYASHI) (an English Translation of JPH08232858A has been provided for Applicants’ convenience and the citations associated with KOBAYASHI are taken from this English Machine Translation).
	In reference to Claim 1, HOCKLIFFE teaches
		A sealing structure (includes first tip seal 48 and second tip seal 50, in combination, Abstract, col. 4, lines 10-12, Figs. 1-11), comprising: 
			an orbiting scroll (orbiting scroll 20, col. 2, line 46, Figs. 1-3) comprising an orbiting scroll spiral tooth (scroll wall 34, col. 2, line 53), wherein the orbiting scroll spiral tooth (34) is provided with an orbiting scroll spiral tooth groove (channel 52 + channel 54, in combination, col. 4, lines 12-13 and 17-21), an orbiting scroll wear-resistant sealing strip (48 + 50, in combination) is provided in the orbiting scroll spiral tooth groove (52 + 54, in combination), the orbiting scroll wear-resistant sealing strip (48 + 50, in combination) comprises a first orbiting scroll wear-resistant sealing strip portion (50) in a high-temperature and high-pressure section (positioned in the area surrounding the outlet 42, col. 3, lines 51-54, Figs. 2 and 3) and a second orbiting scroll wear-resistant sealing strip portion (48) in a medium-temperature and medium-pressure section (48, positioned in the area closer to the inlet 40, col. 2, lines 2-9 and col. 3, lines 51-54, Figs. 2 and 3), a thickness of the orbiting scroll wear-resistant sealing strip (48 + 50, in combination) is greater than a depth of the orbiting scroll spiral tooth groove (52 + 54, in combination, this “greater than” thickness limitation is best viewed in Fig. 3); 
			a stationary scroll (fixed scroll 22, col. 2, line 48) comprising a stationary scroll spiral tooth (scroll wall 28, col. 2, line 51) matched with the orbiting scroll spiral tooth (34, Fig. 1), wherein the stationary scroll spiral tooth (28) is provided with a stationary scroll spiral tooth groove (the corresponding 52 + 54, in combination, of 28, col. 4, lines 12-13 and 17-21), a stationary scroll wear-resistant sealing strip (the 48 + 50, in combination, for 28) is provided in the stationary scroll spiral tooth groove (the corresponding 52 + 54, in combination, of 28), the stationary scroll wear-resistant sealing strip (the 48 + 50, in combination, for 28) comprises a first stationary scroll wear-resistant sealing strip (50 for 28) in the high-temperature and high-pressure section positioned in the area surrounding the outlet 42, col. 3, lines 51-54, Figs. 2 and 3) and a second stationary scroll wear-resistant sealing strip (48 for 28) in the medium-temperature and medium-pressure section (48, positioned in the area closer to the inlet 40, col. 2, lines 2-9 and col. 3, lines 51-54, Figs. 2 and 3), a thickness of the stationary scroll wear-resistant sealing strip (the 48 + 50, in combination, for 28) is greater than a depth of the stationary scroll spiral tooth groove (the corresponding 52 + 54, in combination, of 28, this “greater than” thickness limitation is best viewed in Fig. 3).  HOCKLIFFE does not explicitly call out a high temperature section closer to the discharge outlet and a medium temperature section closer to the suction inlet of the scroll compressor.  As evidenced by RINELLA, however, who also teaches a scroll compressor (title, Abstract, Figs. 1-7) that includes fixed and orbiting scrolls describes that it is well known that as the fluid becomes more and more locally compressed between the fixed and the orbiting scrolls during operation of the scroll compressor its temperature increases (¶ 0004, last six (6) lines).  Thus, the high temperature section is positioned closer to the discharge outlet (i.e., the area of the compression chamber that is at the highest compression during operation of the scroll compressor) and the medium temperature outlet is closer to the suction inlet (i.e., the suction inlet is where the lowest temperature of the fluid is and which increases in temperature during compression along the scroll walls during operation of the scroll compressor).
HOCKLIFFE and RINELLA do not teach 
		(i) a damping sealing groove of the stationary scroll and a damping wear-resistant strip/elastic damping component that is a circular tube disposed within the damping sealing groove and that an outer diameter of the circular tube of the elastic damping component is a portion of a depth of the damping sealing groove, and 
		(ii) that the outer diameter portion of the circular tube is between one half and three fifths of a depth of the damping sealing groove and the outer diameter of the circular tube is less than a width of the damping groove. 
 With regard to (i) above, CHOI teaches a known sealing structure of a scroll compressor (title, Abstract, Figs. 1-6, “conventional sealing structure”, middle of p. 2) wherein the stationary scroll (fixed scroll 1, last line of p. 1, Fig. 3) is provided with a damping sealing groove (seal groove 9, middle of p. 2).  An elastic damping component (backup tube 13, middle of p. 2) has a cross section shape of a circular tube disposed within the damping sealing groove (9) where the outer diameter thereat is relative to a portion of a depth of the damping sealing groove (9).  A damping wear-resistant sealing strip (dust seal 10, middle of p. 2) is also received in the damping sealing groove (9) and respectively abuts the elastic damping component (13) and the orbiting scroll (swinging scroll 2, p. 1, last line).  An abutting portion of the damping wear-resistant sealing strip (10) and the elastic damping component (13) is disposed within the damping sealing groove (9) being lower than an upper end surface of the damping sealing groove (9).
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize a seal structure that includes a damping wear-resistant sealing strip/elastic damping component arrangement disposed in a damping sealing groove of the stationary scroll along with features associated therewith where the outer diameter of the circular tube of the elastic damping component is a portion of the damping sealing groove as taught by CHOI and incorporate this kind of sealing structure into the scroll compressor construction of HOCKLIFFE and RINELLA for the benefit of providing an effective seal to prevent dust from entering the compression space during operation of the scroll compressor as expressly described by CHOI (middle of p. 2 of CHOI and Abstract of CHOI).  
	With regard to (ii) above, as further evidenced by KOBAYASHI, KOBAYASHI teaches a scroll compressor (title, ¶ 0001, lines 1 and 2, Figs. 1-16) that solves the same problem of having sealability between two structures of the scroll compressor that includes an elastic member (elastic member 10, p. 8, last paragraph, Fig. 6c and 6d) a spring member (pressing member 19, p. 8, last paragraph) and a groove with the spring member being disposed in the groove where as the spring member is compressed the outer diameter of the circular tube (19) is positioned to be one half and three fifths of a depth of the damping sealing groove (as 19 compresses the outer diameter of 19 moves through a space/positioned in the groove that is between one half and three fifths of a depth of the damping sealing groove to reach a position of compression as shown in Fig. 6d from a prior position as shown in Fig. 6c, see Figs. 6c to 6d).  Additionally, the circular tube (19) is also less than a width of the damping sealing groove (Figs. 6c and 6d).  As such, the PHOSITA would understand with a different arrangement of the elements within the groove, the claim limitations would be met that still ensure an effective sealability between the two scroll compressor structures (last paragraph on p. 8 to the top two paragraphs on p. 9).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an outer diameter of the circular tube is between one half and three fifths of a depth of the damping sealing groove and is less than a width of the damping groove as taught by KOBAYASHI and incorporate this kind of arrangement to replace the two sealing member construction in the modified scroll compressor of HOCKLIFFE and RINELLA and CHOI for at least the benefit of having an alternative sealing member arrangement between two scroll structures that allows for an effective seal.  
	In reference to Claim 3, HOCKLIFFE further teaches that the thickness of the stationary scroll wear-resistant sealing strip (second tip seal 60, col. 4, line 39, Fig. 4) in the high-temperature and high-pressure section is greater than the thickness of the stationary scroll wear-resistant sealing strip (first tip seal 58, col. 4, line 38) in the medium-temperature and medium-pressure section, the stationary scroll spiral tooth groove (channels 62, 64, col. 4, line 40) accordingly comprises the stationary scroll spiral tooth groove in the high-temperature and high-pressure section and the stationary scroll spiral tooth groove in the medium-temperature and medium-pressure section (col. 4, lines 32-36), the depth of the stationary scroll spiral tooth groove in the high-temperature and high-pressure section is greater than the depth of the stationary scroll spiral tooth groove in the medium-temperature and medium-pressure section (best seen in Fig. 8, col. 3, lines 38-42).  
	In reference to Claim 4, HOCKLIFFE teaches that the cross sections of the orbiting scroll wear-resistant sealing strip (48 + 50, in combination) and the stationary scroll wear-resistant sealing strip (the 48 + 50, in combination, for 28) are in the shape of a square (Figs. 3-11, especially Fig. 11).  CHOI teaches a scroll compressor (title, Abstract, Figs. 1-6) that includes a damping wear-resistant sealing strip (10) that is in the shape of a square (see Fig. 3).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a scroll compressor that includes a damping wear-resistant sealing strip that is in the shape of a square as taught by CHOI and incorporate this feature into the modified scroll compressor of HOCKLIFFE and RINELLA for the benefit of having a scroll compressor with a seal that is sized to be received in the groove and effective to provide the sealing capability to prevent dust from entering the compression space during operation of the scroll compressor as expressly described by CHOI (Abstract). 
	In reference to Claim 6, HOCKLIFFE and RINELLA do not teach a damping wear-resistant sealing strip.  CHOI teaches a scroll compressor (title, Abstract, Figs. 1-6) that includes a damping wear-resistant sealing strip (10) having a thickness of the damping wear-resistant sealing strip is between one half the depth of the damping sealing groove (CHOI’s sealing strip is a square shape and has a thickness that is the same as its width which is one half the depth of the damping sealing groove as described above in the rejection of Claim 1 above).  
    	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a scroll compressor that includes a damping wear-resistant sealing strip having a thickness which is one half the depth of the damping sealing groove
as taught by CHOI and incorporate this feature into the scroll compressor of HOCKLIFFE and RINELLA for the benefit of having a scroll compressor with a seal that is sized to be received in the groove and still be effective to provide the sealing capability to prevent dust from entering the compression space during operation of the scroll compressor as expressly described by CHOI (Abstract). 
	In reference to Claim 7, HOCKLIFFE and RINELLA teach the orbiting scroll wear-resistant sealing strip in the high-temperature and high-pressure section and the orbiting scroll sealing strip in the medium-temperature and medium-pressure section have a respective inherent temperature resistance associated therewith.  HOCKLIFFE and RINELLA do not explicitly teach 
		(1) “a decrease in sequence” of the temperature resistance from the sealing strip in the high-temperature section to the sealing strip in the medium-temperature section to the temperature resistance of the damping wear-resistant strip,
		(2) a temperature resistance of the damping wear-resistant sealing strip and its associated decrease in sequence relative to the other sealing strips.    
With regard to (1) above, HOCKLIFFE and RINELLA further teach that “the sealing characteristics are selected to meet such local conditions and may include, variations in the size or aspect of the tip seal, the material of the tip seal, the absence of the tip seal, and the provision of formations, such as pockets in an axial end face of a scroll wall” (col. 3, lines 38-42 of HOCKLIFFE).  With this understanding, the PHOSITA can further tailor the selection of the sealing strip materials consistent with the local high temperature and local medium temperature sections of the orbiting scroll so that the temperature resistance aspect of the tip seal decreases from the orbiting scroll wear-resistant sealing strip in the high-temperature and high-pressure section to the orbiting scroll sealing strip in the medium-temperature and medium-pressure section that is also dependent on the sealing requirements of the scroll compressor and its application of need.  
	It would be obvious to the PHOSITA before the effective filing date to utilize the understanding having the sealing characteristics be selected to meet local conditions, such as the high temperature and medium temperature sections of the orbiting scroll as taught by HOCKLIFFE and select sealing strips for the particular area so that the temperature resistance decreases in sequence and apply this to the selection of the sealing strip materials in the high temperature/medium temperature sections of the orbiting scroll in the modified scroll compressor of HOCKLIFFE and RINELLA for the benefit of providing robust tip seals that provide an effective overall seal of the combustion chamber during operation of the scroll compressor.
	With regard to (2) above, CHOI teaches a scroll compressor (title, Abstract, Figs. 1-6) having a damping wear-resistant sealing strip (10, middle of p. 2, Fig. 3) that formed of a material that as an inherent temperature resistance and the strip 10 is located at a portion outside of the space of the compression chamber where the temperature is lower than that of the compression space.  The PHOSITA would understand with the prior teaching of temperature resistance/in sequence as taught by HOCKLIFFE and RINELLA as described above and the low temperature location of CHOI’s damping wear-resistant sealing strip that the material of the wear-resistant sealing strip can be selected to have the lowest temperature resistance because of its location within the scroll compressor.
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the wear-resistant sealing strip as taught by CHOI and further select the material for it that meets the local low temperature conditions where the wear-resistant sealing strip is located and incorporate such a feature of into the modified scroll compressor of HOCKLIFFE and RINELLA for the benefit of providing an effective dust seal at that location for the benefits of selecting a lower cost material that still provides the sealing capability to prevent dust from entering the compression space during operation of the scroll compressor as expressly described by CHOI (Abstract). 
	In reference to Claim 8, HOCKLIFFE also teaches that a width of the orbiting scroll wear-resistant sealing strip (48 + 50, in combination) is the same as that of the stationary scroll wear-resistant sealing strip (“standard tip-seal having constant sealing characteristics between the inlet and the outlet”, col. 3, lines 43-45, see Fig. 2, which includes a constant radial width of the orbiting wear-resistant sealing strip in contrast to another embodiment in Fig. 4 showing a first tip seal (58) and a second tip seal (68) having different radial widths, col. 4, lines 32-36, Fig. 4). 
	In reference to Claim 9, HOCKLIFFE teaches that the surfaces of the orbiting scroll wear-resistant sealing strip and the stationary scroll wear-resistant sealing strip are smooth and flat (48, 50, Figs. 3-11, especially Fig. 3).  HOCKLIFFE does not teach a damping wear-resistant sealing strip.  CHOI teaches a scroll compressor (title, Abstract, Figs. 1-6) that includes a damping wear-resistant sealing strip (10) that is smooth and flat (see Fig. 3).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a scroll compressor that includes a damping wear-resistant sealing strip that is smooth and flat as taught by CHOI and incorporate this feature into the modified scroll compressor of HOCKLIFFE and RINELLA for the benefit of having a scroll compressor with a seal effective to prevent dust from entering the compression space during operation of the scroll compressor as expressly described by CHOI (Abstract). 
	In reference to Claim 12, HOCLIFFE and RINELLA do not teach a dampening wear-resistant sealing strip and an elastic damping component.  CHOI teaches a scroll compressor that includes a dampening wear-resistant sealing strip (10) and an elastic damping component (13, silicone rubber, middle of p. 2) where the elasticity and plasticity (rubber has the ability to retain a shape attained by pressure deformation) of the elastic damping component (13) is greater than that of the damping wear-resistant sealing strip (“dust seal lacks its own elastic force”, middle of p. 2).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an elastic damping component where the elasticity and plasticity of the elastic damping component is greater than that of the damping wear-resistant sealing strip as taught by CHOI and incorporate this kind of sealing characteristics into the scroll compressor construction of HOCKLIFFE as evidenced by RINELLA for the benefit of providing an effective seal to prevent dust from entering the compression space during operation of the scroll compressor as expressly described by CHOI (middle of p. 2 of Choi and further supported by the Abstract).  
	In reference to Claim 14, HOCKLIFFE and RINELLA teach a scroll compressor that compresses a fluid (col. 2, lines 42-50 of HOCKLIFFE) that includes a sealing structure according to claim 1 (see the rejection applied to Claim 1 above).  CHOI teaches a scroll compressor that compresses a fluid that is air (title, Abstract, Figs. 1-6).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a scroll compressor the specifically compresses air fluid as taught by CHOI and incorporate this feature into the modified scroll compressor of HOCKLIFFE and RINELLA for the benefit of having a scroll compressor that is effective to compress a fluid that is specifically air that allows the scroll compressor to be utilized in other commercially viable applications as expressly described by CHOI (Abstract). 
	In reference to Claim 15, and similarly to Claim 1, HOCKLIFFE and RINELLA do not teach
		(i) a damping sealing groove of the stationary scroll and a damping wear-resistant strip/elastic damping component that is a circular tube disposed within the damping sealing groove and that an outer diameter of the circular tube of the elastic damping component is a portion of a depth of the damping sealing groove, and 
		(ii) that the outer diameter portion of the circular tube is between one half and three fifths of a depth of the damping sealing groove and the outer diameter of the circular tube is less than a width of the damping groove. 
 With regard to (i) above, CHOI teaches a known sealing structure of a scroll compressor (title, Abstract, Figs. 1-6, “conventional sealing structure”, middle of p. 2) wherein the stationary scroll (fixed scroll 1, last line of p. 1, Fig. 3) is provided with a damping sealing groove (seal groove 9, middle of p. 2).  An elastic damping component (backup tube 13, middle of p. 2) has a cross section shape of a circular tube disposed within the damping sealing groove (9) where the outer diameter thereat is relative to a portion of a depth of the damping sealing groove (9).  A damping wear-resistant sealing strip (dust seal 10, middle of p. 2) is also received in the damping sealing groove (9) and respectively abuts the elastic damping component (13) and the orbiting scroll (swinging scroll 2, p. 1, last line).  An abutting portion of the damping wear-resistant sealing strip (10) and the elastic damping component (13) is disposed within the damping sealing groove (9) being lower than an upper end surface of the damping sealing groove (9).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a seal structure that includes a damping wear-resistant sealing strip/elastic damping component arrangement disposed in a damping sealing groove of the stationary scroll along with features associated therewith where the outer diameter of the circular tube of the elastic damping component is a portion of the damping sealing groove as taught by CHOI and incorporate this kind of sealing structure into the scroll compressor construction of HOCKLIFFE and RINELLA for the benefit of providing an effective seal to prevent dust from entering the compression space during operation of the scroll compressor as expressly described by CHOI (middle of p. 2 of CHOI and Abstract of CHOI).  
	With regard to (ii) above, as further evidenced by KOBAYASHI, KOBAYASHI teaches a scroll compressor (title, ¶ 0001, lines 1 and 2, Figs. 1-16) that solves the same problem of having sealability between two structures of the scroll compressor that includes an elastic member (10, Fig. 6c and 6d) a spring member (19) and a groove with the spring member being disposed in the groove where as the spring member is compressed the outer diameter of the circular tube (19) is positioned to be one half and three fifths of a depth of the damping sealing groove (as 19 compresses the outer diameter of 19 moves through a space/positioned in the groove that is between one half and three fifths of a depth of the damping sealing groove to reach a position as shown in Fig. 6d from that in Fig. 6c, see Figs. 6c to 6d).  Additionally, the circular tube (19) is also less than a width of the damping sealing groove (Figs. 6c and 6d).  As such, the PHOSITA would understand with a different arrangement of the elements within the groove, the claim limitations would be met that still ensure an effective sealability between the two scroll compressor structures (last paragraph on p. 8 to the top two paragraphs on p. 9).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an outer diameter of the circular tube is between one half and three fifths of a depth of the damping sealing groove and is less than a width of the damping groove as taught by KOBAYASHI and incorporate this kind of arrangement to replace the two sealing member construction in the modified scroll compressor of HOCKLIFFE and RINELLA and CHOI for at least the benefit of having an alternative sealing member arrangement between two scroll structures that allows for an effective seal.  
	In reference to Claim 16, HOCKLIFFE and RINELLA and CHOI and KOBAYASHI teach that a thickness of a wall of the tube with a cross section in the shape of the circular tube is less than one half of the outer diameter (see relative dimensions of the thickness of 19 relative to the outer diameter of 19 in Figs. 6c and 6d in KOBAYASHI).   
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over HOCKLIFFE and RINELLA and CHOI and KOBAYASHI, as applied to Claim 1 above, and further in view of US2014/0023541 (Heidecker et al.; published on January 23, 2014) (HEIDECKER) and US2005/0249623 (Tsuchia et al.; published on November 10, 2005) (TSUCHIYA).
	In reference to Claim 10, HOCKLIFFE and RINELLA and CHOI and KOBAYASHI teach 
		the orbiting scroll wear-resistant sealing strip in the high-temperature and high-pressure section made from a high polymer material (positioned in the area surrounding between the inlet 40 and the outlet 42, col. 1, lines 34 and 35 (rubber material) and col. 3, lines 51-54 and col. 4, lines 6-21 of HOCKLIFFE, Figs. 2 and 3 of HOCKLIFFE), 
		the orbiting scroll wear-resistant sealing strip in the medium-temperature and medium-pressure section made from a high polymer material (positioned in the area surrounding between the inlet 40 and the outlet 42, col. 1, lines 34 and 35 (rubber material) and col. 3, lines 51-54 and col. 4, lines 6-21 of HOCKLIFFE, Figs. 2 and 3 of HOCKLIFFE), 
		the damping wear-resistant sealing strip made of a material (as taught by CHOI as described in the rejection of Claim 1 above), and 
		the elastic damping component is made of a material (as taught by CHOI as described in the rejection of Claim 1 above).
HOCKLIFFE and RINELLA and CHOI and KOBAYASHI do not explicitly teach 
			(c) that the sealing strips are formed from a PTFE composite material comprising carbon fibers, and
			(d) a material of the elastic damping component is a latex.  
With regard to (c) above, HEIDECKER teaches a scroll compressor that is directed toward molded seals of compressors (title, Abstract, Figs. 1-15) that includes seals formed of PTFE materials including composite PTFE materials having carbon fiber (¶s 0057 and 0058) which would inherently have a temperature resistance range thereof of - 2400C to 2800C and/or -2200C to -2500C.
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a seal formed of PTFE materials including composite PTFE materials having carbon fiber and features associated therewith as taught by HEIDECKER and incorporate this kind of material to form the sealing strips of the modified scroll compressor of HOCKLIFFE and RINELLA and CHOI and KOBAYASHI for the benefit of having improved seal components for compressors as expressly described by HEIDECKER (Abstract, line 1). 
	With regard to (d) above, TSUCHIYA teaches a dust seal in a scroll fluid machine (title, Abstract, Figs. 1-9) that includes the elastic damping component being a latex (latex is broadly interpreted by the Examiner as a kind of rubber (i.e., latex rubber) and TSUCHIYA teaches that back-up tube 26 is formed of a rubber material).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a latex/latex rubber material for the elastic dampening component as taught by TSUCHIYA and incorporate this material to form the material of the elastic damping component in the modified compressor of HOCKLIFFE and RINELLA and CHOI and KOBAYASHI and HEIDECKER for at least the benefit of constructing a robust elastic damping component that operatively contributes to prevent dust coming into the compression chamber and/or prevent leakage of fluid to the outer circumference of the scroll as expressly described by TSUCHIYA (¶ 0002, last five lines).       

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over HOCKLIFFE and RINELLA and CHOI and KOBAYASHI, as applied to Claim 1 above, and further in view of US2014/0234149 (Lee et al.; published on August 21, 2014) (LEE).
	In reference to Claim 11, HOCKLIFFE and RINELLA and CHOI and KOBAYASHI do not teach a heat dissipation groove.  LEE teaches a scroll compressor (title, Abstract, Figs. 1-9) that a heat dissipation groove (structure crossed by the lead line of reference numeral 231 as shown in Fig. 2) is provided on the stationary scroll (stationary scroll 200, ¶ 0079, line 3), the damping sealing groove (groove 231 contains 233, 233) is provided between the stationary scroll spiral tooth (210) and the heat dissipation groove (structure crossed by the lead line of reference numeral 231 as shown in Fig. 2). 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a heat dissipation groove and the features associated therewith as taught by LEE and incorporate these features into the modified scroll compressor of HOCKLIFFE and RINELLA and CHOI and KOBAYASHI for the benefit of providing a cooling effect for the scroll compressor that is also effective to protect the compression chamber against dust intrusion from external to the compression chamber (Abstract of LEE).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over HOCKLIFFE and RINELLA and CHOI and KOBAYASHI, as applied to Claim 1 above, and further in view of US5775892 (Miyasaka et al.; issued on July 7, 1998) (MIYASAKA).
	In reference to Claim 13, HOCLIFFE and RINELLA and CHOI and KOBAYASHI teach that the orbiting and stationary scrolls are both formed of materials, but are silent regarding the specific material being used.  MIYASAKA teaches a scroll compressor (Abstract, last six lines, col. 2, lines 45-50 and col. 3, lines 63-65, Figs. 10-13D) that includes the base materials of the orbiting scroll and the stationary scroll (“pair of scroll members”, col. 5, lines 59-67 and col. 11, lines 33-67) being both formed of cast aluminum alloy (Abstract), and one or both of the base materials of the orbiting scroll and the stationary scroll are treated with hard anodic oxidation (anodized film 43, Abstract, col. 1, lines 7-14, col. 3, lines 50-59, and col. 22, lines 33-56).
	It would be obvious to the PHOSITA before the effective filing date of the invention to form the orbiting scroll and the stationary scroll from cast aluminum alloy and treat at least one of them hard anodic oxidation and incorporate such features to form the orbiting scroll and the stationary scroll of the modified scroll compressor of HOCKLIFFE and RINELLA and CHOI and KOBAYASHI for the benefit of having a scroll compressor that is robustly constructed that also desirably keeps the pair of spiral scroll members from seizing and scratching as expressly described by MIYASAKA (col. 2, lines 48-50).     

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on November 15, 2022 with Applicants’ RCE have been fully considered and are persuasive to the currently pending claims with respect to the objections to the drawings which are hereby withdrawn by the Examiner.  

Applicants’ arguments with respect to independent Claim 1 have been considered (pp. 8-10 of Applicants’ reply) but are moot because the new ground of rejection does not rely on the previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  The cited references US6695597, US2007/0071626, and US2005/0249623 show elements and features of the state of the art prior to the filing date of Applicants’ disclosure.   
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Friday November 25, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746